Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to Applicant’s Request for Continued Examination filed on July 21, 2021.
Claim(s) 1, 7, 8 and 10 was/were amended.
Claim(s) 18 and 19 was/were cancelled.
Claim(s) 20-22 was/were added.
Claim(s) 1-17 and 20-22 is/are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2021 has been entered.

Response to Remarks and Amendments
Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,635,323. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would, after a cursory examination of the claims, conclude that the two claimed inventions are obvious variants of each other. In particular claims 6 and 13 of U.S. Patent No. 10,635,323 contains all the elements of the independent claims 1, 7 and 10 of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-9, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 is directed to a method for shrinking a storage system. The method of claim 7 further recites determining whether the at least one cache device is in the first cache device group or the second cache device group; wherein if the at least one cache device is in the second device group shrinking is performed prohibiting writing and duplicating data; and wherein if  the at least one cache device is in the first device group shrinking is performed without prohibiting writing and duplicating data. There is no support for this claim on the specification as originally filed.  
The specification discloses:
“It can be seen that according to the embodiment of the present disclosure, the first cache device group 101 and the second cache device group 102 in the storage device serve the read request and the write request respectively. That is, a data block triggered by the write request is only promoted to in the first cache device group 101 is to be removed, there is no data to be flushed. As such, when cache device in the first cache device group 101 needs to be reduced, it can be removed directly without performing the flushing operation which is time consuming. In the present disclosure, the flushing refers to duplicating data in a cache device to a bottom storage device, and optionally deleting data from the cache device.” [¶0046]
That is, the first cache device group 101 is configured to serve the read requests and when removing from the first cache device group 101 this can be done without performing the flushing operation. However, removing without performing the flushing operation is done because cause the first cache group is configured to serve reads and therefore there is no dirty data (i.e. overwritten data) to flush; and not because of determining whether the at least one cache device is in the first cache device group or the second cache device group as claimed.
Hence, there is no support for the claim 7 as currently amended. Regarding claims 8 and 9; these claims depend from claim 7 and do not cure the parent claim deficiencies. Therefore, claims 8 and 9 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 10, 12, 13, 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (US 10,019,362) in view of Arai (US 2017/0003891); further  in view of Iida (US 2017/0097784); and still further in view of Jibbe (US 2009/0210620).
Regarding claim 1, Chatterjee teaches a method of managing a plurality of cache devices [plurality of SSDs as a caching medium; c4 L17-37 and FIG. 3B], the plurality of cache devices including a first cache region serving a read request [the first cache region 335A can be maintained in the write-through cache mode, such that the first cache region 335A maintains read data blocks; wherein subsequent read I/Os are directed to one of the data blocks stored in the first cache region 335A can be retrieved from the SSD cache medium 330; c9 L45-67] and a second cache device group serving a write request [the second cache region 335B can be maintained in the write-back cache mode, such that the second cache region 335B maintains dirty data blocks; wherein a new write I/O operation is performed in the second cache region 335B; c10 L1-35], the method comprising:
detecting a first request for expanding the plurality of cache regions [trigger expansion and/or reduction in the size of the write-back cache; wherein the size of the second cache region 335B can be increased to accommodate the operations; and ;
in response to detecting the first request, obtaining status information of the plurality of cache regions, the status information indicating at least one of: a load status and a usage situation of a storage space [the I/O load of the data storage system (e.g., storage system 100 of FIG. 1) can be tracked or monitored by the data storage system, and this information can be provided to the cache layer so that the cache layer can make dynamic adjustments to the cache regions; c10 L35-c11 L7]; and
adding, based on the obtained status information, more cache into the first cache region or the second cache region [a size of at least one of the first cache region 335A and the second cache region 335B can be dynamically adjusted based data flow, such as the I/O load of the data storage system; c10 L35-c11 L7].
Chatterjee, however, does not explicitly teach a first cache device group and a second cache device group; the first request received from a user; and in response to and after detecting the first request adding a new cache device into the first cache device group or the second cache device group; the new cache device previously being separate from the first cache device group and the second cache device group.
Chatterjee, further discloses that the SSD cache medium 330 can include more than two SSDs; wherein each of the first and second cache regions 335A and 335B can include at least a portion of each of the SSDs; and wherein the SSD cache medium 330 
Aria, when addressing the issues of managing storage devices, teaches detecting a first request received from a user for expanding the plurality of storage devices [when the remaining quantity of the pool has started to reduce, the operation administrator requests maintenance to add capacity to the pool; ¶0090];
in response to and after detecting the first request from the user [the operation administrator requests the maintenance service provider to perform maintenance operation; wherein the operation administrator enters the request for maintenance operation to the operation management terminal 31, and the operation management terminal 31 having received the request information of the maintenance operation transmits the same to a maintenance management server 991 at a maintenance center 90 (S5000); wherein the maintenance management server 991 (at the maintenance service provider side) refers to the pool management table 280 illustrated in FIG. 7, or a maintenance dedicated screen corresponding thereto, and calculates the shortage of rewritable capacity to product life of the pool (S5100); ¶0070 and FIG. 10], obtaining status information of the plurality of storage devices, the status information indicating at least one of: a load status and a usage situation of a storage space [S5100 on FIG. 10; calculate capacity shortage with respect to product life]; and adding a new storage device [the maintenance provider loads the necessary number of maintenance drives to the storage subsystem 1, and constitutes a RAID group (3D+1P in the present example) from the terminal for maintenance operation or the operation adds an NVM drive of the constituted RAID group to the pool whose state is set to “warning”. The storage subsystem 1 receives information related to the added RAID group (S5300); ¶0072].
What’s more Aria further discloses that the operation administrator requests maintenance to add capacity to the pool through planned maintenance; wherein in order to do so, the operation administrator enters the request for maintenance operation to the operation management terminal 31, and the operation management terminal 31 having received the request information of the maintenance operation transmits the same to the maintenance management server 991 of the maintenance center 90 (S6000); and wherein in another example, maintenance can be automatically requested by the operation management terminal 31 based on a rule that the operation administrator has set to the operation management terminal 31 [¶0090].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chatterjee such that the request for expanding the cache system is triggered by a request from a user (i.e. the operation administrator) as disclosed by Aria. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. a system administrator requesting management of the storage system) to a known device ready for improvement to yield predictable results.
Iida, when addressing issues related to SSDs RAID group, discloses a first cache device group and a second cache device group [the SSDs 301, 302, 303, 304, and 305 may be referred to as SSD#0, SSD#l, SSD#2, SSD#3, and SSD#4, respectively; wherein two RAID groups RAID#0 and RAID#1 are set; ¶0075].

Finally, Jibbe, in analogous art, discloses a scalable cache depository 220 comprising one or more SSDs [¶0025 and FIG. 2]. Jibbe further teaches adding a new cache device other than the plurality of cache devices into the first cache device group or the second cache device group [the scalable cache depository 220 is scalable because more SSDs 226, 228 may be added if greater cache memory is desired, and the controller's cache can be increased dynamically as the SAN environment scales up; wherein the SSDs may be hot-pluggable for field upgrade benefits; ¶0026].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to add an SSD device to the different regions 335A and 335B of Chatterjee whenever necessitated by the system as indicated by the capacity, load and usage as disclosed by Jibbe. The combination would have be obvious because a person of ordinary skill in the art would know to use a known technique to improve similar devices in the same way.
Regarding claim 3, Chatterjee/Aria/Iida/Jibbe teach the method according to claim 1, wherein the status information indicates the load status of the plurality of cache devices, and adding the new cache device comprises: obtaining, based on the load status of the plurality of cache device, a first load of the first cache device group and a second load of the second cache device group [the I/O load of the data storage system (e.g., storage system 100 of FIG. 1) can be tracked or monitored; c10 L35-c11 L7 on Chatterjee];
in response to a difference between the first load and the second load or a ratio of the first load to the second load exceeds a predetermined threshold, adding the new cache device into the first cache device group [during times of write-heavy or I/O-intensive workloads from the host (e.g., initiators SA-SN), the size of the second cache region 335B can be increased to accommodate the operations; wherein I/O load thresholds can be selected to trigger expansion and/or reduction in the size of the write-back cache; c10 L35-c11 L7 on Chatterjee]; and
in response to the difference between the first load and the second load or the ratio of the first load to the second load is below the predetermined threshold, adding the new cache device into the second cache device group [during times when the host (e.g., initiators SA-SN) fires more read I/O operations than write I/O operations, the size of the first cache region 335A can be increased to accommodate the operations; wherein I/O load thresholds can be selected to trigger expansion and/or reduction in the size of the write-back cache; c10 L35-c11 L7 on Chatterjee].
Regarding claim 4, Chatterjee/Aria/Iida/Jibbe teach the method according to claim 1, wherein the status information indicates the usage situation of the storage space of the plurality of cache devices, and adding the new cache device comprises:
determining, based on the usage situation of the storage space of the plurality of cache devices, a usage rate of the storage space of the second cache device group [the I/O load of the data storage system (e.g., storage system 100 of FIG. 1) can be tracked or monitored; c10 L35-67 on Chatterjee];
in response to the usage rate of the storage space of the second cache device group exceeds a first threshold [I/O load thresholds can be selected to trigger expansion and/or reduction in the size of the write-back cache; c1 L5-7 on Chatterjee], adding the new cache device into the second cache device group [during times of write-heavy or I/O-intensive workloads from the host (e.g., initiators SA-SN), the size of the second cache region 335B can be increased to accommodate the operations; c10 L35-L67 on Chatterjee]; and
in response to the usage rate of the storage space of the second cache device group is below the first threshold [I/O load thresholds can be selected to trigger expansion and/or reduction in the size of the write-back cache; c1 L5-7 on Chatterjee], adding the new cache devices into the first cache device group [during times when the host (e.g., initiators SA-SN)fires more read I/O operations than write I/O operations, the size of the first cache region 335A can be increased to accommodate the operations; c10 L35-67 on Chatterjee].
To further clarify the rejection, while Chatterjee does not explicitly disclose a first and second threshold; Chatterjee does explicitly disclose that I/O load thresholds can be selected to trigger expansion and/or reduction in the size of the write-back cache [c11 L1-7]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a different threshold for each of the cache regions on Chatterjee. The combination would have be obvious because a 
Regarding claim 6, Chatterjee/Aria/Iida/Jibbe teach the method according to claim 1, wherein a cache device in the first cache device group comprises a first solid-state disk (SSD) pair, and each SSD in the first SSD pair serves the read request independently [each of the storage nodes 2A-2G is utilized to handle I/O operations independently, but are exposed to the initiator of the I/O operation as a single device; c4 L55-65 on Chatterjee].
Regarding claims 10, 12, 13 and 15, this claim limitations are significantly similar to those of claim 1, 3, 4 and 6 and, thus, are rejected on the same grounds.
Regarding claim 16, Chatterjee/Aria/Iida/Jibbe teach the storage system of claim 10, wherein the method further comprises:
detecting a second request for shrinking the cache devices [trigger expansion and/or reduction in the size of the write-back cache; wherein the size of the second cache region 335B can be increased to accommodate the operations; and wherein size of the first cache region 335A can be increased to accommodate the operations; c10 L35-c11 L7 on Chatterjee]; and 
in response to detecting the second request [the operation administrator enters the request for maintenance operation; ¶0090 on Aria], removing at least one cache device in the second cache device group from the plurality of cache devices by: duplicating a dirty page in the at least one cache device to a storage device of the storage system [the second cache region 335B maintains dirty data blocks (e.g., data blocks not yet flushed to the mass storage devices); wherein one or more data blocks stored in the second cache region 335B can be flushed or persisted to the mass storage devices (e.g., the underlying stable medium); c10 L1-34 on Chatterjee]; and removing the at least one cache device [releasing an SSD from a RAID group; ¶0091 on Lida].
Finally while both Chatterjee and Iida are silent regarding prohibiting a write operation for the at least one cache device; a person of ordinary skill in the art would understand, based on the disclosures of Chatterjee and Iida that for correct operation of a storage system before releasing a storage device (i.e. as disclosed in Iida) any further accesses (e.g. writing) must be prohibited to said storage device.
Therefore, based on the disclosures of the prior arts, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to prohibiting a write operation for the at least one cache device. The modification would have be obvious because a person of ordinary skill in the art would understand that accessing a storage device that is to be removed (and no longer available) would result in a faulty operation of the storage system.
Regarding claim 17, Chatterjee/Aria/Iida/Jibbe teach the storage system of claim 10, wherein the method further comprises:
detecting a second request for shrinking the cache devices [trigger expansion and/or reduction in the size of the write-back cache; wherein the size of the second cache region 335B can be increased to accommodate the operations; and wherein size of the first cache region 335A can be increased to accommodate the operations; c10 L35-c11 L7 on Chatterjee]; and
in response to detecting the second request [the operation administrator enters the request for maintenance operation; ¶0090 on Aria], removing a first cache device in the first cache device group from the plurality of cache devices [releasing an SSD from a RAID group; ¶0091 on Lida].
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Aria; further in view of Iida (US 2017/0097784); further in view of Jibbe (US 2009/0210620); and still further in view of Cassell (US 7,664,913).
Regarding claim 2, Chatterjee/Aria/Iida/Jibbe explicitly teach all the claim limitations except for the method according to claim 1, wherein the first request indicates a list of a plurality of candidate cache devices, and wherein adding the new cache device comprises: selecting new cache devices one by one from the list of the candidate cache devices for adding the new cache device into the first cache device group or the second cache device group.
Cassell, when addressing the issues of expanding a RAID group by adding storage devices teaches a list of a plurality of candidate cache devices, and wherein adding the new cache device comprises: selecting new cache devices one by one from the list of the candidate cache devices for adding the new cache device into the first cache device group or the second cache device group [the disks that are added to the RAID groups of the volume are retrieved from one or more spare pools of disks maintained by the storage system; abstract, c12 L55-c13 L2, c15 L9-L23 and c18 L8-c19 L7].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to keep a list of spare disks (i.e. candidate devices) to choose from when adding a new disk to expand the cache regions of Chatterjee/Aria/Iida/Jibbe as disclosed by Cassell. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 11; this claim limitations are significantly similar to those of claims 2 and, thus, are rejected on the same grounds.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Aria; further in view of Iida (US 2017/0097784); further in view of Jibbe (US 2009/0210620); and still further in view of Laboy (US 6,442,652)
Regarding claim 5, Chatterjee/Aria/Iida/Jibbe explicitly teach all the claim limitations except for the method according to claim 1, wherein the status information indicates the usage situation of the storage space of the plurality of cache devices, and adding the new cache device comprises: determining, based on the usage situation of the storage space of the plurality of cache devices, an idle rate of the storage space of the second cache device group; in response to the idle rate of the storage space of the second cache device group is below a second threshold, adding the new cache device into the second cache device group; and in response to the idle rate of the storage space of the second cache device group is above the second threshold, adding the new cache device into the first cache device group.
Laboy, when addressing issues of cache memory, teaches a cache memory dynamically controlled so as to enable the cache memory only when run time considerations require it. The cache memory is otherwise disabled. A run time load detection algorithm is used to dynamically engage or disengage cache memory based upon load considerations. The simple control algorithm trends the computer processor's idle time and, when the processor load increases such that idle time is below a threshold, cache memories are then engaged; and wherein when the processor load relaxes, idle time increases to the point that a threshold is exceeded and the cache memories are disengaged [c3 L10-25].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to grow/shrink the cache regions of Chatterjee/Aria/Iida/Jibbe based on an idle rate (or idle time) of each region in relation to a threshold for each region as disclosed by Laboy. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 14, this claim limitations are significantly similar to those of claim 5 and, thus, are rejected on the same grounds.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Aria; and further in view of Iida (US 2017/0097784).
Regarding claim 7, Chatterjee teaches a method of managing a plurality of cache devices in a storage system [plurality of SSDs as a caching medium; c4 L17-37 , the plurality of cache devices including a first cache region serving a read request [the first cache region 335A can be maintained in the write-through cache mode, such that the first cache region 335A maintains read data blocks; wherein subsequent read I/Os are directed to one of the data blocks stored in the first cache region 335A can be retrieved from the SSD cache medium 330; c9 L45-67] and a second cache device group serving a write request [the second cache region 335B can be maintained in the write-back cache mode, such that the second cache region 335B maintains dirty data blocks; wherein a new write I/O operation is performed in the second cache region 335B; c10 L1-35], the method comprising:
detecting a shrinking request for shrinking the cache regions [trigger expansion and/or reduction in the size of the write-back cache; wherein the size of the second cache region 335B can be increased to accommodate the operations; and wherein size of the first cache region 335A can be increased to accommodate the operations; c10 L35-c11 L7]; and
in response to detecting the second request, shrinking the second cache region by: duplicating a dirty page in the at least one cache device to a storage device of the storage system [the second cache region 335B maintains dirty data blocks (e.g., data blocks not yet flushed to the mass storage devices); wherein one or more data blocks stored in the second cache region 335B can be flushed or persisted to the mass storage devices (e.g., the underlying stable medium); c10 L1-34].
Chatterjee, however, does not explicitly teach wherein the shrinking request is from a user; wherein the shrinking procedure happens in response to and after detecting the shrinking request from the user; a first cache device group and a second cache device group; prohibiting a write operation for the at least one cache device; and removing the at least one cache device; and prohibiting (or not) a write operation, duplicating (or not) a dirty page based on the determination of whether the at least one cache device is in the first cache device group or the second cache device group.
On the one hand, as it was shown on the 112(a) rejection above there is no support for the particular limitation of determining whether the at least one cache device is in the first cache device group or the second cache device group; moreover, no details are disclosed on the specification and/or the claims as to the particular of this ‘determining’ step. As such, broadly and reasonably speaking the examiner interprets the claimed ‘determining’ as determining whether the at least one cache device is configured for servicing reads or servicing writes.
On the second hand, the specification of the instant application explicitly discloses that when a cache device configure to service reads (i.e. no data is overwritten on said cache device) is to be removed, there is no data to be flushed; and therefore it can be removed directly without performing the flushing operation which is time consuming [¶0046]. That is, the instant application very clearly states that for a cache device configured to service reads (i.e. no data is overwritten on said cache device) inherently there is no data to be flushed. The instant application also clearly states that the standard, well-known in the art, flush operation is time consuming.
Chatterjee explicitly teaches the first cache configured to service reads [the first cache region 335A can be maintained in the write-through cache mode, such that the first cache region 335A maintains read data blocks; wherein subsequent read I/Os are directed to one of the data blocks stored in the first cache region 335A can be retrieved from the SSD cache medium 330; c9 L45-67] and the second cache configured to service writes [the second cache region 335B can be maintained in the write-back cache mode, such that the second cache region 335B maintains dirty data blocks; wherein a new write I/O operation is performed in the second cache region 335B; c10 L1-35].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to shrink the first cache configured to service reads without flushing. The combination would have be obvious because a person of ordinary skill in the art would know that there is not dirty data on cache devices configured to service reads and thus the time consuming flushing operation can be avoided. 
Chatterjee, further discloses that the SSD cache medium 330 can include more than two SSDs; wherein each of the first and second cache regions 335A and 335B can include at least a portion of each of the SSDs; and wherein the SSD cache medium 330 can be split into more than two cache regions [c9 L24-44]. And still further discloses that: (i) the first cache region 335A is maintained according to RAID level 0 and (ii) the second cache region 335B is maintained according to RAID level 1 [c9 L45-c10 L34].
Aria further discloses that the operation administrator requests maintenance to add capacity to the pool through planned maintenance; wherein in order to do so, the operation administrator enters the request for maintenance operation to the operation management terminal 31, and the operation management terminal 31 having received the request information of the maintenance operation transmits the same to the maintenance management server 991 of the maintenance center 90 (S6000); and wherein in another example, maintenance can be automatically requested by the operation management terminal 31 based on a rule that the operation administrator has set to the operation management terminal 31 [¶0090].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chatterjee such that the request for expanding the cache system is triggered by a request from a user (i.e. the operation administrator) as disclosed by Aria. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. a system administrator requesting management of the storage system) to a known device ready for improvement to yield predictable results.
Iida, when addressing issues related to SSDs RAID group, discloses a first cache device group and a second cache device group [the SSDs 301, 302, 303, 304, and 305 may be referred to as SSD#0, SSD#l, SSD#2, SSD#3, and SSD#4, respectively; wherein two RAID groups RAID#0 and RAID#1 are set; ¶0075]; and removing the at least one cache device [releasing an SSD from a RAID group; ¶0091].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the different regions 335A and 335B of Chatterjee as two SSD based RAID groups as disclosed by Iida. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique to a known device ready for improvement to yield predictable results.
Finally while both Chatterjee and Iida are silent regarding prohibiting a write operation for the at least one cache device; a person of ordinary skill in the art would understand, based on the disclosures of Chatterjee and Iida that for correct operation of a storage system before releasing a storage device (i.e. as disclosed in Iida) any further accesses (e.g. writing) must be prohibited to said storage device.
prohibiting a write operation for the at least one cache device. The modification would have be obvious because a person of ordinary skill in the art would understand that accessing a storage device that is to be removed (and no longer available) would result in a faulty operation of the storage system.
Regarding claim 9, Chatterjee/Iida teach the method according to claim 7, wherein a cache device in the first cache device group comprises a first solid-state disk (SSD) pair, and each SSD in the first SSD pair serves the read request independently [each of the storage nodes 2A-2G is utilized to handle I/O operations independently, but are exposed to the initiator of the I/O operation as a single device; c4 L55-65 on Chatterjee].
Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Aria; further in view of Iida (US 2017/0097784); and further in view of Cassell (US 7,664,913).
Regarding claim 8, Chatterjee/Aria/Iida explicitly teach all the claim limitations except for the method according to claim 7, wherein the shrinking request indicates a list of candidate cache devices, and the method further comprises: selecting cache devices one by one from the list of the candidate cache devices for removing the selected cache devices from the plurality of cache devices.
Cassell, when addressing the issues of expanding a RAID group by adding storage devices teaches a list of candidate cache devices, and the method further comprises: selecting cache devices one by one from the list of the candidate cache devices for removing the selected cache devices from the plurality of cache device [the disks that are added to the RAID groups of the volume are retrieved from one or more spare pools of disks maintained by the storage system; abstract, c12 L55-c13 L2, c15 L9-L23 and c18 L8-c19 L7].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to keep a list of spare disks (i.e. candidate devices) to choose from when removing a disk to shrink the cache regions of Chatterjee/Iida as disclosed by Cassell. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique to a known device ready for improvement to yield predictable results.
Claims 20- are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee (US 10,019,362) in view of Arai (US 2017/0003891); further  in view of Iida (US 2017/0097784); and still further in view of Jibbe (US 2009/0210620) and still further in view of Haustein (US 2011/0153965).
Regarding claim 20, Chatterjee/Arai/Iida/Jibbe explicitly teach all the claim limitations except for the method according to claim 1, further comprising: receiving a balance trigger request for balancing the first cache device group and the second cache device group; in response to detecting the balance trigger request, obtaining new status information of the plurality of cache devices; and performing migration of a cache device between the first cache device group and the second cache device group based on the obtained status information of the plurality of cache devices.
Haustein teaches receiving a balance trigger request for balancing the first cache device group and the second cache device group; in response to detecting the balance trigger request, obtaining new status information of the plurality of cache devices [a migration process 600 is triggered by a migration policy in column 3 of table 350 in step 602; wherein the migration policy is a condition which may be based on time, e.g. by schedules or events e.g. if a source storage medium is written full; ¶0101]; and performing migration of a cache device between the first cache device group and the second cache device group based on the obtained status information of the plurality of cache devices [when a migration is triggered, the process determines the source storage medium and the migration storage medium (step 604); wherein in step 606 the process copies the source storage medium to the migration storage medium (step 612) and subsequently deletes the source storage medium (step 614) and updates the migration mapping table 350 column 4 with the status done (step 610); ¶0101-102].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to trigger an migration operation between the cache devices of Chatterjee/Arai/Iida/Jibbe whenever one of these devices is determined to be underperforming or to improve the performance of the system as a whole (e.g. if a source storage medium is written full) as disclosed in Haustein. The combination would have be obvious because a person of ordinary skill in the art would know to use a known technique (i.e. migrating data to improve the system performance as a whole) to improve similar devices in the same way.

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/Ramon A. Mercado/Primary Examiner, Art Unit 2132